
	
		II
		112th CONGRESS
		1st Session
		S. 1019
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2011
			Mr. Sanders (for himself
			 and Mr. Webb) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 in order to support secondary school reentry programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Secondary School Reentry Act of
			 2011.
		2.PurposeIt is the purpose of this Act—
			(1)to amend the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) to increase the role of State
			 educational agencies and local educational agencies in implementing secondary
			 school reentry programs;
			(2)to increase the role of State educational
			 agencies and local educational agencies in demonstrating leadership in reaching
			 out to and re-engaging disconnected youth;
			(3)to encourage State educational agencies and
			 local educational agencies to develop and implement a plan for identifying and
			 re-engaging young people in a secondary education program that leads to the
			 attainment of a regular secondary school diploma;
			(4)to encourage State educational agencies and
			 local educational agencies to establish partnerships with community-based
			 organizations, institutions of higher education, government agencies,
			 businesses, qualified intermediaries, or other education providers, to provide
			 a broad range of educational options and services, including services for
			 individuals who are beyond the State's established age of compulsory school
			 attendance;
			(5)to encourage State educational agencies and
			 local educational agencies to establish a variety of secondary education
			 reentry programs, including such programs that provide opportunities
			 for—
				(A)multiple pathways to a secondary school
			 diploma;
				(B)compressed and
			 expanded programs that may be combined with dual enrollment in institutions of
			 higher education;
				(C)integrated
			 academic and career-themed curricula, with opportunities for students to engage
			 in coordinated, sequenced, and scaled work-based learning opportunities;
			 and
				(D)flexibility in
			 awarding credit toward graduation based on demonstrated competency in addition
			 to seat time; and
				(6)to support local
			 community partnerships in integrating existing, and often disparate, services
			 into a comprehensive, cross-systems dropout reentry approach.
			3.FindingsCongress finds the following:
			(1)Each year
			 approximately 1,300,000 students fail to graduate from high school, which is an
			 average of 7,000 students dropping out of high school each day, or 1 student
			 every 9 seconds. According to the National Center for Education Statistics, of
			 those who fail to graduate with their peers, only one-fourth eventually earn a
			 regular high school diploma, one-fourth earn a General Education Diploma, and
			 about one-half do not earn a high school credential.
			(2)The National
			 Center for Education Statistics reports that more than half of high school
			 dropouts are students of color. A low-income student is 10 times more likely to
			 drop out than a middle-income or high-income student, and minority students
			 have a graduation rate of nearly 50 percent. The graduation rate of students of
			 color is as much as 25 percentage points below the graduation rate of White
			 students.
			(3)Nearly 38 percent
			 of young female dropouts, ages 16 to 24, were mothers, and becoming a mother
			 was the most common reason that females, ages 16 to 24, dropped out of
			 school.
			(4)In the 2008–2009
			 school year, only 59 percent of persons with disabilities ages 14 to 21
			 graduated with a standard high school diploma.
			(5)The Denver Public
			 Schools and Colorado Youth for a Change analyzed data from students who dropped
			 out of high school in the 2006–2007 school year and found that only 3 percent
			 of students who dropped out of high school were in situations where they could
			 easily return to the traditional school system.
			(6)According to a
			 2008 study of students who reenrolled in the San Bernardino City Unified School
			 District over a 5-year period, only 18 percent ultimately earned a high school
			 diploma, representing just 6 percent of the students who dropped out of high
			 school.
			(7)The Alliance for
			 Excellent Education reports that dropouts from the class of 2010 alone will
			 result in more than $337,000,000,000 in lost wages over the course of such
			 individuals' lifetimes. Increasing the graduation rate and rate of
			 matriculation at institutions of higher education of male students in the
			 United States by just 5 percent could result in a reduction of crime-related
			 costs that would lead to a combined savings and revenue of almost
			 $8,000,000,000.
			(8)Over the course
			 of a lifetime, a student who has dropped out of high school earns, on average,
			 about $260,000 less than a high school graduate. According to the Center for
			 Labor Studies at Northeastern University, 54 percent of the Nation’s dropouts,
			 ages 16 to 24, were jobless in an average month during 2008. African-American
			 students who dropped out of high school experienced the highest jobless rate,
			 at 69 percent, followed by Asian-American students who dropped out of high
			 school, at 57 percent, and White students who dropped out of high school, at 54
			 percent. Hispanic students who dropped out of high school had the lowest
			 jobless rate at 47 percent. In sharp contrast, only about 13 percent of young
			 adults with a postsecondary degree were jobless, on average, in the same time
			 period.
			(9)The estimated
			 lifetime revenue loss for male dropouts ages 25 to 34 is $944,000,000,000. If
			 high schools and institutions of higher education in the United States were to
			 raise the graduation rates of Hispanic, African-American, and Native American
			 students to the level of White students by 2020, more than $310,000,000,000
			 could potentially be added to the economy of the United States, due to the
			 increase in personal income. Individuals who dropped out of high school are
			 also substantially more likely to rely on public assistance than individuals
			 with a high school diploma.
			(10)The Center for
			 Labor Studies at Northeastern University reports that male students of all
			 races who have dropped out of high school were 47 times more likely to be
			 incarcerated than their peers of a similar age who had graduated from a 4-year
			 institution of higher education. Three-quarters of State prison inmates dropped
			 out of high school, and 59 percent of Federal prison inmates dropped out of
			 high school.
			(11)The annual cost
			 to the public overall in terms of crime related and welfare benefit costs for
			 individuals who drop out of high school is $24,000,000,000.
			4.Enhanced Reentry
			 programs under the Dropout Prevention ActPart H of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6551 et seq.) is amended—
			(1)in section
			 1821—
				(A)by redesignating
			 paragraph (2) as paragraph (5);
				(B)by inserting
			 after paragraph (1) the following:
					
						(2)Qualified
				intermediaryThe term qualified intermediary means
				an entity that—
							(A)works with key
				partners to broker services, resources, and supports to youth and the
				organizations and systems that are designed to serve youth; and
							(B)has demonstrated
				expertise in building, connecting, sustaining, and measuring partnerships with
				employers, schools, community-based organizations, postsecondary institutions,
				social service organizations, economic development organizations, and workforce
				systems that directly support student success.
							(3)Reentry
				programThe term reentry program means a program
				that is designed to encourage and support school dropouts in returning to an
				educational system, program, or institution in order to obtain a secondary
				school diploma.
						(4)School
				DropoutThe term school dropout means an
				individual who—
							(A)is no longer
				attending school (which may include a student with an extended absence);
							(B)has not received
				a secondary school diploma; and
							(C)is not more than
				24 years of age.
							;
				and
				(C)by inserting
			 after paragraph (5) (as redesignated by subparagraph (A)) the following:
					
						(6)Student with an
				extended absenceThe term student with an extended
				absence means an individual who is enrolled in school but attends school
				with insufficient frequency to participate as a regular
				student.
						;
				(2)in section
			 1822—
				(A)in subsection
			 (a)(1)—
					(i)in
			 subparagraph (A)(ii), by inserting , or consortia of local educational
			 agencies, after local educational agencies; and
					(ii)in
			 subparagraph (B), by striking subsection (b)(2) and inserting
			 subsection (b)(3); and
					(B)in subsection
			 (b)—
					(i)by
			 redesignating paragraphs (2) and (3) as paragraphs (3) and (4),
			 respectively;
					(ii)in
			 paragraph (1), by inserting , or consortia of local educational
			 agencies, after local educational agencies;
					(iii)in paragraph
			 (3), as redesignated by clause (i)—
						(I)in the matter
			 preceding subparagraph (A), by striking paragraph (3) and
			 inserting paragraph (4);
						(II)in subparagraph
			 (A)—
							(aa)in
			 the matter preceding clause (i), by inserting , or a consortium of local
			 educational agencies, after a local educational agency;
			 and
							(bb)in
			 clause (i) of subparagraph (A), by inserting , or the consortium of
			 local educational agencies after the local educational
			 agency; and
							(III)in
			 subparagraphs (B) through (D), by inserting , or the consortium of local
			 educational agencies, after the local educational agency
			 each place the term appears; and
						(iv)by
			 inserting after paragraph (1) the following:
						
							(2)Reentry
				ProgramsThe State educational agency shall ensure that each
				local educational agency, or consortium of local educational agencies, that is
				awarded a subgrant under this subsection shall use not less than 30 percent of
				the subgrant funds for the implementation of reentry
				programs.
							;
					(3)in section
			 1823—
				(A)in subsection
			 (a)—
					(i)in
			 paragraph (1), by striking or local educational agency and
			 inserting , local educational agency, or consortium of local educational
			 agencies; and
					(ii)in
			 paragraph (2), by inserting , or a consortium of local educational
			 agencies, after a local educational agency;
					(B)in subsection
			 (b)—
					(i)in
			 paragraph (1)—
						(I)in subparagraph
			 (A)(i), by striking or local educational agency's and inserting
			 local educational agency's, or consortium's each place the term
			 appears;
						(II)in subparagraph
			 (B), by inserting , or the consortium of local educational
			 agencies, after local educational agency;
						(III)in subparagraph
			 (F), by striking and at the end;
						(IV)in subparagraph
			 (G), by striking the period at the end and inserting ; and;
			 and
						(V)by adding at the
			 end the following:
							
								(H)include a
				description of each reentry program established by the State educational
				agency, local educational agency, or consortium of local educational agencies
				as part of a grant or subgrant awarded under this subpart, addressing each
				reentry program requirement, as described in paragraph
				(4).
								;
				and
						(ii)in
			 paragraph (2)—
						(I)in the matter
			 preceding subparagraph (A), by inserting , or a consortium of local
			 educational agencies, after a local educational agency;
			 and
						(II)in subparagraphs
			 (A) and (B), by inserting , or the consortium, after the
			 local educational agency each place the term appears; and
						(C)by adding at the
			 end the following:
					
						(3)Applications
				for Competitive GrantsEach application and plan submitted for a
				grant under paragraph (1) or (2) of section 1822(a) shall include, in addition
				to the requirements described in paragraphs (1) and (2), as applicable, a
				statement of the percentage of grant funds received under this subpart that
				will be directed toward reentry programs.
						(4)Reentry Program
				RequirementsEach reentry program that is assisted with grant or
				subgrant funds under this subpart shall include the following:
							(A)SettingA
				designated setting that is appropriate for a reentry program in accordance with
				the purposes of the Secondary School Reentry
				Act of 2011.
							(B)PartnershipA
				description (including an initial needs assessment, projected program
				enrollment capacity, and clearly delineated partnership roles) of a partnership
				between the State educational agency, local educational agency, or consortium
				of local educational agencies, and not less than 1 of the following entities
				that has a demonstrated record of expertise and success in assisting the
				targeted student population and implementing reentry programs in order to
				provide any of the individual program requirements:
								(i)A
				community-based organization.
								(ii)An institution
				of higher education.
								(iii)A local
				government agency, which may include a law enforcement agency, the juvenile
				justice system, or a social agency that provides direct services to vulnerable
				youth.
								(iv)An education
				provider.
								(v)A
				business group that provides on-site job training and internships that help
				students simultaneously earn a secondary school diploma, gain vocational
				experience and qualifications, and earn income.
								(vi)A community or
				national service program, including a program authorized under the Serve
				America Act (42 U.S.C. 12501).
								(vii)A qualified
				intermediary.
								(viii)A provider of
				a program authorized under chapter 1 of subpart 2 of part A of title IV of the
				Higher Education Act of 1965.
								(C)Explanation of
				ServicesA description of why the State educational agency, local
				educational agency, or consortium of local educational agencies has selected a
				particular strategy, or strategies, or the provision of particular services,
				and how such selection will be effective in meeting the needs of students who
				are targeted and served by the reentry program, by—
								(i)having a
				demonstrated history of effectively serving youth;
								(ii)reflecting the
				different challenges faced by the community (which may be based on rural,
				urban, or suburban status) such as outreach and transportation needs;
				and
								(iii)including a
				range of approaches for working with disconnected youth.
								(D)Reenrollment
				CounselorThe assignment to each participant in the reentry
				program, a reenrollment counselor who will be responsible for—
								(i)student outreach
				and family engagement;
								(ii)an initial
				student assessment and timely enrollment of each student in a program that best
				meets the needs of the student;
								(iii)the monitoring
				of student progress, including the creation of a student graduation plan
				that—
									(I)identifies
				specific goals for the student; and
									(II)includes
				coursework and experiences that prepare the student for success in college and
				careers upon graduation; and
									(iv)the coordination
				of any special education and related services that may be needed by the student
				in order to complete the student graduation plan.
								(E)Education
				ServicesA well-developed, rigorous, interdisciplinary, education
				component aligned to State standards, which shall include the following:
								(i)Meaningful and
				differentiated curricula that sets high expectations, actively involves
				students, establishes a clear code of conduct, and provides an emphasis on
				basic literacy and the skills needed in science, technology, engineering,
				mathematics, and financial literacy.
								(ii)Flexible
				scheduling designed to address the barriers students face in returning to, and
				remaining in, school, such as—
									(I)open-entry and
				open-exit enrollment;
									(II)year-round
				enrollment that allows students to return to school at any time;
									(III)classes in the
				morning, afternoon, and evening, and weekend sessions;
									(IV)classes in
				various locations and settings in order to accommodate overage students;
									(V)self-paced
				classes to accommodate working students and variations in attendance; or
									(VI)a variety of
				course delivery methods to accommodate individual learning styles and
				alternative modes of course completion.
									(iii)A low
				staff-to-student ratio.
								(iv)Opportunities
				for students to make up previous course failures and take required and elective
				courses.
								(v)A
				continuum of educational programs for students in the custody of the State’s
				division of family services or juvenile justice system.
								(vi)A policy of
				prioritizing, and encouraging students to attain, a regular secondary school
				diploma rather than a recognized equivalent of a secondary school diploma.
				Students may be permitted to obtain a recognized equivalent of a secondary
				school diploma only if the attainment of such equivalent is an element of a
				pathway toward the achievement of a postsecondary credential or employment in a
				high-wage, high-growth industry.
								(vii)A policy of
				encouraging students to continue their education by—
									(I)informing
				students of postsecondary education opportunities, including open enrollment
				opportunities at State and local institutions of higher education; and
									(II)supporting
				students in the transition from secondary school to postsecondary
				education.
									(viii)Special
				education and related services, as required under part B of the Individuals
				with Disabilities Education Act or section 504 of the Rehabilitation Act of
				1973.
								(ix)If appropriate,
				transitional programs, such as residential programs.
								(F)College and
				Career Ready ServicesThe provision of not less than 1 of the
				following college and career ready services that provide credit for
				participation (such as an opportunity to earn secondary school and
				postsecondary education credits through dual enrollment or credit for
				internships, work experience, community service, or service-learning, which may
				also increase opportunities for employment):
								(i)Academic
				instruction combined with training for an industry-recognized credential, in
				order to create opportunities for students in careers identified as high-need
				industries in the local community, which may include—
									(I)on-the-job
				training or school-to-work internships that will expose students to work
				practices, help students gain qualifications, and create opportunities for
				entry in the workforce, including paid work; or
									(II)informing
				students of career opportunities and supporting students in the transition from
				secondary school to full-time employment.
									(ii)Service learning
				projects or national or community service participation that—
									(I)enhances a sense
				of civic responsibility; and
									(II)promotes the
				development of applied skills, such as oral and written communication,
				teamwork, leadership, and critical thinking.
									(iii)Career
				exploration and development activities for students, such as—
									(I)career academies
				in areas such as health, military, technology, or green jobs;
									(II)access to
				mentors and instructors from local businesses;
									(III)instruction in
				the soft skills needed for employment, including communication
				skills; or
									(IV)guest speakers,
				campus visits, and informational interviews.
									(G)Student support
				servicesThe provision of not less than 2 of the following
				wrap-around student support services (including a needs assessment and
				identification of the appropriate service) to address the challenges that cause
				students to leave school without a secondary school diploma, such as the
				following:
								(i)Targeted programs
				for—
									(I)individuals who
				are gang-involved (including violence prevention and conflict resolution
				programs); and
									(II)pregnant or
				parenting youth.
									(ii)Additional
				academic instruction, such as individual tutoring.
								(iii)Classes in
				areas such as parenting, life skills, and skills needed for the
				workplace.
								(iv)Opportunities
				for character education and student self-esteem building.
								(v)Child care or
				family support services.
								(vi)Mental and
				emotional health services (including psychological assessments), learning
				disability diagnosis or assessment, referral and access to special education
				and related services required under part B of the Individuals with Disabilities
				Education Act (either as a result of such diagnosis or existing diagnosis),
				counseling, crisis intervention, birth control and other preventive health
				resources, or substance abuse services.
								(vii)Access to legal
				aid services in order to help participants eliminate barriers to reentry
				program attendance.
								(viii)Access to
				resources that will provide participants with transportation or housing
				assistance, or case managers to coordinate additional services, such as access
				to Medicaid, food stamps, and other social programs that address the needs of
				the entire family, and to serve as a point of access and continued
				support.
								(ix)Mentors to
				provide ongoing support during the transition to postsecondary education or
				employment, and to assist participants with obtaining and maintaining
				employment or completing a postsecondary education program.
								(H)Staff
				InvolvementStaff involvement that is designed to build strong
				relationships with students and garner community support, including the
				following:
								(i)Collaborative
				meetings between teachers, families, and students to establish learning goals
				and develop an individually tailored educational program plan.
								(ii)Teacher
				monitoring of student attendance, program participation, behavior, and academic
				performance, and the timely referral to appropriate resources and
				services.
								(iii)Attention to a
				student's instructional needs and course credit requirements, as well as a
				student's day-to-day needs, including any need for special education and
				related services.
								(iv)Staff who is
				accessible, both during school and after school hours.
								(I)OutreachOutreach
				initiatives, through which the State educational agency, local educational
				agency, or consortium of local educational agencies shall collaborate and
				coordinate with the partners described in subparagraph (B) to conduct outreach
				and provide information sharing between partners. The outreach initiative shall
				include—
								(i)visitation by the
				designated reenrollment counselor with youth who are currently in a detention
				facility, in order to establish a relationship and create a reentry
				plan;
								(ii)an outreach
				campaign, such as targeted efforts to make personal contact with the parents or
				legal guardians of students whose age is within the State’s established age for
				compulsory school attendance in order to develop a comprehensive needs
				assessment and provide information on the broad range of educational options
				and services for youth;
								(iii)a
				community-wide outreach campaign, such as targeted efforts to make personal
				contact with disengaged youth through either home visitation or phone calls, or
				the use of print and electronic media; or
								(iv)the
				establishment of an Internet, call-in, or on the ground information center
				where disengaged youth can access information regarding reentry
				programs.
								(J)Staff Retention
				StrategiesA collaboration between the State educational agency,
				local educational agency, or consortium of local educational agencies and the
				partners described in subparagraph (B) to increase program staff retention by
				providing—
								(i)competitive pay
				and benefits;
								(ii)professional
				development;
								(iii)a low caseload
				for the reenrollment counselor;
								(iv)opportunities
				for staff input in program development; and
								(v)opportunities for
				staff recognition.
								(K)ResearchAn
				assurance that the activities that will be carried out through the grant
				project conform with best practices regarding school dropout reentry
				programs.
							(L)EvaluationClearly
				identified goals, input resources, intended outcomes, service quality and
				processes, and performance measures to evaluate the reentry program.
							(M)DatabaseA
				program placement and outcome database system that tracks, for each reentry
				program—
								(i)the number of
				students enrolled in the reentry program;
								(ii)the rate of
				attendance;
								(iii)the rate of
				completion;
								(iv)the number of
				students who obtain a secondary school diploma;
								(v)the rate of
				enrollment at institutions of higher education;
								(vi)job placement
				rates;
								(vii)data relating
				to engagement in criminal activity;
								(viii)data relating
				to the support services utilized by students; and
								(ix)demographic
				information about students enrolled in the reentry program, including race or
				ethnicity, gender, disability status, socioeconomic status, and sexual
				orientation.
								(N)Vulnerable
				GroupsAn effort to address the variety of reasons that students
				drop out of school, including the identification of particularly vulnerable
				groups and strategies for targeting, engaging, and providing services to such
				groups to meet the particular needs of each group. Vulnerable groups may
				include individuals who are, or have previously been, homeless, in foster care,
				under the custody of the juvenile justice system or criminal justice system,
				eligible for special education and related services under part B of the
				Individuals with Disabilities Education Act or section 504 of the
				Rehabilitation Act of 1973, or identified as high risk, including
				African-American, Hispanic or Latino, and Native American youth, English
				Language Learners, migrant youth, lesbian, gay, bisexual, and transgender
				(LGBT) youth, youth whose parents are incarcerated, youth with a history of
				substance abuse or mental health needs, and teen parents.
							(O)Alignment of
				ServicesA demonstration of how programs and services funded
				under the grant will align with, complement, and not duplicate services
				provided under this Act, the Workforce Investment Act of 1998 (20 U.S.C. 9201
				et seq.), and the Federal Trio Programs established under chapter 1 of subpart
				2 of part A of title IV of the Higher Education Act of
				1965.
							
					
						(c)PriorityIn
				awarding grants under paragraphs (1) or (2) of section 1822(a), the Secretary
				shall give priority to applications from State educational agencies or, in the
				case of grants awarded under section 1822(a)(1)(A), local educational agencies
				or consortia of local educational agencies, that—
							(1)serve areas with
				disproportionately high percentages of young people who have left secondary
				school without obtaining a secondary school diploma;
							(2)serve areas with
				high concentrations of young people in families whose family income is not more
				than 200 percent of the poverty line (as determined under section 673(2) of the
				Community Services Block Grant Act (42 U.S.C. 9902(2)));
							(3)serve areas with
				high numbers or percentages of young people who are unemployed or
				underemployed; and
							(4)demonstrate
				coordination between the education system, the workforce system, and other
				public systems (such as the juvenile justice and child welfare systems) in
				order to leverage resources and
				funding.
							;
				(4)in section 1825,
			 in the matter preceding paragraph (1), by inserting , or consortium of
			 local educational agencies, after local educational
			 agency;
			(5)in section
			 1826—
				(A)in subsection
			 (a), by inserting , or consortia of local educational agencies,
			 after local educational agencies; and
				(B)in subsection
			 (b), by inserting , or consortium of local educational agencies,
			 after local educational agency each place the term
			 appears;
				(6)in section 1827,
			 by inserting , or a consortium of local educational agencies,
			 after local educational agency;
			(7)in section
			 1828—
				(A)by inserting
			 , or consortium, after local educational agency;
			 and
				(B)by inserting
			 , or consortium of local educational agencies, after the
			 agency;
				(8)in section
			 1830—
				(A)in subsection
			 (a)—
					(i)by
			 inserting , or consortium of local educational agencies, after
			 local educational agency each place the term appears; and
					(ii)by
			 adding at the end the following:
						
							(3)Data relating
				to reentry programsThe report described in paragraph (1) shall
				include the following data regarding reentry programs offered by the local
				educational agency or consortium of local educational agencies:
								(A)The types of
				reentry programs offered, including information about any partnerships with
				organizations to provide such programs.
								(B)Information about
				the targeted participants.
								(C)A description of
				outreach, coordination, and participant support efforts.
								(D)Information about
				funding levels for each program.
								(E)The rates of
				participation and completion of reentry programs.
								(F)The number and
				percentage of students who receive secondary school diplomas.
								(G)The number and
				percentage of students who receive a recognized equivalent of a secondary
				school diploma.
								(H)The number and
				percentage of students who are enrolled in an institution of higher education
				not more than 6 months after completing a reentry program.
								(I)The number and
				percentage of students who receive a postsecondary credential.
								(J)Information
				regarding student participation in career pathway programs and the outcomes of
				such participation.
								(K)The number and
				percentage of students who participated in a dual enrollment program, and the
				average number of credits earned by such students.
								(L)The types of
				support services utilized by each
				student.
								;
				and
					(B)by striking
			 subsection (c) and inserting the following:
					
						(c)Accountability
							(1)In
				GeneralThe Secretary shall conduct a rigorous and high-quality
				evaluation of the effectiveness of the activities assisted under this subpart
				on the successful reentry of an individual that results in such individual
				attaining a secondary school diploma.
							(2)Evaluation
				PartnerThe Secretary may partner with, or provide a grant to, a
				third party to conduct the evaluation described in paragraph (1).
							(3)FundingThe
				Secretary may use not more than 2 percent of the funds appropriated for subpart
				1 to carry out the evaluation described in paragraph
				(1).
							.
				5.Enhanced
			 Federally Mandated Secondary School IndicatorsPart A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is amended—
			(1)in section
			 1111(h)(4)—
				(A)in subparagraph
			 (F), by striking and after the semicolon;
				(B)in subparagraph
			 (G), by striking the period and inserting a semicolon; and
				(C)by adding at the
			 end the following:
					
						(H)grade 8
				completion data for each local educational agency and each school that serves
				students in grade 8;
						(I)the number of
				students who have dropped out of secondary school, enrolled in a reentry
				program, and received a regular secondary school diploma;
						(J)any demonstrated
				increase in the rate of student reentry into secondary school or reentry
				programs over time;
						(K)a description of
				programs, existing at the time of the report, that are targeted toward
				increasing secondary school reentry, the number of students participating in
				each program, and any success rate data related to such programs; and
						(L)the number of
				students reentering a secondary school pathway and receiving a recognized
				equivalent of a secondary school
				diploma.
						;
				and
				(2)in section
			 1112(c)(1)—
				(A)in subparagraph
			 (N), by striking and after the semicolon;
				(B)in subparagraph
			 (O), by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(P)require each
				school that is served by the local educational agency and enrolls students in
				grade 8, to track and report to the local educational agency the rate of
				student completion of grade
				8.
						.
				6.Prevention and
			 Intervention Programs for Children and Youth Who are Neglected, Delinquent, or
			 At-RiskPart D of title I of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6421 et seq.) is
			 amended—
			(1)in section
			 1401—
				(A)in subsection
			 (a)—
					(i)in
			 paragraph (3), by striking the period at the end and inserting the following:
			 and attainment of a secondary school diploma through participation in a
			 secondary school reentry program.; and
					(ii)by
			 adding at the end the following:
						
							(4)to increase the
				role of State educational agencies and local educational agencies in ensuring
				that at-risk youth, school dropouts, and children and youth returning from
				correctional facilities or institutions for neglected or delinquent children
				receive a secondary school diploma and support for continuing their education
				or progressing on a career pathway to employment in a high-wage, high-growth
				industry.
							;
					(2)in section
			 1414(a)(2)—
				(A)in subparagraph
			 (B), by striking and after the semicolon;
				(B)in subparagraph
			 (C)(iv), by striking the period at the end and inserting a semicolon;
			 and
				(C)by adding at the
			 end the following:
					
						(D)include a plan
				for secondary school diploma attainment, which shall include—
							(i)a
				description of the programs and partnerships that the State educational agency
				and local educational agency will establish to support the attainment of a
				secondary school diploma;
							(ii)a plan for
				outreach; and
							(iii)a description
				of how the State educational agency or local educational agency will support
				the transition for such children and youth returning to a public school;
							(E)describe how the
				State educational agency or local educational agency will provide services to
				students returning to school after placement in the juvenile justice system,
				which shall include—
							(i)academic and
				disciplinary interventions; and
							(ii)counseling,
				health services, and housing; and
							(F)provide
				assurances that the State educational agency or local educational agency has
				established—
							(i)procedures to
				ensure that each student who has been placed in the juvenile justice system is
				promptly reenrolled in secondary school or placed in a reentry program that
				best meets the educational and social needs of the student;
							(ii)procedures for
				facilitating the transfer of credits that such students have earned during
				placement in the juvenile justice system;
							(iii)innovative
				practices aimed at ensuring the educational success of such students;
				and
							(iv)opportunities
				for such students to participate in higher education or career
				pathways.
							;
				(3)in section
			 1414(c)—
				(A)by striking
			 paragraph (16) and inserting the following:
					
						(16)provides an
				assurance that the State educational agency will share responsibility with
				local educational agencies in developing and implementing secondary school
				reentry programs, which shall include working with children and youth who
				dropped out of school before, or as a result of, entering a correctional
				facility or institution for neglected or delinquent children and youth,
				to—
							(A)ensure that such
				children and youth attain a regular secondary school diploma or its recognized
				equivalent, if the attainment of such equivalent is an element of a pathway,
				planned by the State agency, local educational agency, or a partner of such
				agencies, toward a career or the achievement of a postsecondary credential;
				and
							(B)develop a plan
				for outreach and dissemination of program information regarding academic or
				career pathway opportunities for
				youth;
							;
				(B)in paragraph
			 (18), by striking and after the semicolon;
				(C)in paragraph
			 (19), by striking the period at the end and inserting ; and;
			 and
				(D)by adding at the
			 end the following:
					
						(20)describes how
				school-based administrators will—
							(A)track students
				who are involved with the reentry program; and
							(B)share
				responsibility with program providers in supporting the transition process for
				returning students who enter a reentry
				program.
							;
				and
				(4)in section
			 1415(a)(2)(B)—
				(A)in clause (ii),
			 by striking and after the semicolon;
				(B)in clause (iii),
			 by inserting and after the semicolon; and
				(C)by adding at the
			 end the following:
					
						(iv)emphasize the
				attainment of a secondary school diploma rather than a recognized equivalent of
				a secondary school
				diploma;
						.
				
